Citation Nr: 0533614	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-19 333	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to service connection for a heart disorder, 
secondary to hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a herniated lumbar 
disc.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1990.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's petition 
to reopen his previously denied claim for service connection 
for a herniated lumbar disc.  The RO also as denied his 
claims for service connection for hypertension and a heart 
disorder, secondary to hypertension.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during or as a 
result of his service in the military.

3.  There also is no persuasive medical evidence of record 
indicating the veteran's heart disorder is causally or 
etiologically related to his military service, including by 
way of his hypertension.

4.  In an unappealed May 1996 rating decision, the RO denied 
the veteran's claim for service connection for a herniated 
lumbar disc.

5.  The evidence submitted since that May 1996 rating 
decision is cumulative of evidence already of record and does 
not provide the facts necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
during his active military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).

2.  The veteran's heart disorder also was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2004).

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for a herniated 
lumbar disc.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.

But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
May 2003 explaining the type of evidence (i.e., new and 
material) required to support his petition to reopen his 
previously denied claim concerning his herniated lumbar disc.  
The letter also explained the type of evidence needed to 
substantiate his claims for service connection for 
hypertension and a secondary heart disorder.  As well, the 
letter indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  There was no specific mention, 
per se, of the "fourth element" discussed in Pelegrini II, 
but the letter nonetheless explained that he should identify 
and/or submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984). The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in May 2003, prior to the RO's initial adjudication of his 
claims in August 2003.  So this complied with the Pelegrini 
II requirement that VCAA notice, to the extent possible, 
precede the RO's initial adjudication.  The May 2003 VCAA 
notice also provided the veteran with ample opportunity to 
respond before his appeal was certified to the Board.  And he 
has not otherwise indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  In 
addition, he was provided a hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board, wherein the provisions 
of the VCAA were again explained.  So under these 
circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
At 128 (holding that section 5103(a) notice [even if] 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. At 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Entitlement to Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as 
hypertension and heart disease are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's August 1970 Report of Medical History for 
purposes of enlistment into the military indicates that he 
denied experiencing dizziness, shortness of breath, chest 
pain or pressure, high or low blood pressure, or heart 
palpitations.  The contemporaneous Report of Medical 
Examination indicates that a clinical evaluation of his 
lungs, chest, heart, and vascular system was normal.  
His blood pressure was 130/70.

The veteran began serving on active duty in the military in 
November 1970.

In November 1971, the veteran was treated for blunt trauma to 
the chest after being hit when a boiler exploded in the 
engine room.  Physical examination was normal and a chest X-
ray was likewise normal.  

A subsequent June 1974 Report of Medical Examination 
indicates that clinical evaluation of the veteran's lungs, 
chest, heart, and vascular system was normal.  His blood 
pressure was 128/78 and his chest X-ray was normal.

A July 1980 Report of Medical History shows the veteran 
denied experiencing dizziness, shortness of breath, chest 
pain or pressure, high or low blood pressure, or heart 
palpitations.  The contemporaneous Report of Medical 
Examination indicates that a clinical evaluation of his 
lungs, chest, heart, and vascular system was normal.  His 
blood pressure was 128/82 and his chest X-ray was normal.  

A March 1983 treatment note indicates the veteran complained 
of chest pain, worse with exertion and movement.  Following 
an examination, the diagnosis was costochondritis.  His blood 
pressure was 132/75 on that occasion.

The veteran's December 1983 Report of Medical History shows 
that he denied experiencing dizziness, shortness of breath, 
chest pain or pressure, or heart palpitations.  He also did 
report experiencing high or low blood pressure.  A physician 
noted that the veteran had an isolated increase in his blood 
pressure, not considered disabling (NCD).  The 
contemporaneous Report of Medical Examination indicates that 
a clinical evaluation of the veteran's lungs, chest, heart, 
and vascular system was normal.  His blood pressure was 
127/72.  Both his 
chest X-ray and EKG were within normal limits.



October 1988 and June 1989 Reports of Medical History show 
the veteran denied experiencing dizziness, shortness of 
breath, chest pain or pressure, high or low blood pressure, 
or heart palpitations.  The contemporaneous Report of Medical 
Examination indicates that a clinical evaluation of his 
lungs, chest, heart, and vascular system was normal.  His 
blood pressure was 118/80 and 120/84, respectively.  His 
chest X-ray and EKG were normal in 1988.  A chest X-ray 
was not performed in 1989, but his EKG again was normal.

In reporting his relevant medical history during a June 1990 
medical evaluation in anticipation of retiring from active 
duty, the veteran denied experiencing dizziness, shortness of 
breath, chest pain or pressure, or heart palpitations.  He 
did report experiencing high or low blood pressure.  The 
evaluating physician noted the veteran had a history of a 
single episode of high blood pressure, which did not require 
treatment.  The contemporaneous Report of Medical Examination 
indicates that a clinical evaluation of his lungs, chest, 
heart, and vascular system was normal.  His blood pressure 
was 128/68.  Both his chest X-ray and EKG were normal.

The veteran's period of active duty service in the military 
ended in August 1990.

March and April 1995 records from Trident Regional Medical 
Center show the veteran was hospitalized several times for 
unstable angina.  Following a median sternotomy with coronary 
exploration, the diagnoses were nonspecific chest pain and 
hypertension.  The records also indicate that previous 
cardiac catheterizations showed a totally occluded left 
anterior descending artery without evidence of 
reconstitution, diagnosed as coronary artery disease with 
anginal pectoris, but that subsequent testing found that his 
angina was due to congenital hypoplasia of his left anterior 
descending artery.  His blood pressure was 124/82 and 126/76 
in March 1995 and 140/80 in April 1995, with a normal EKG and 
chest X-ray.

Records from S. E. Rawe, M.D., and G. H. Khoury, M.D., dated 
in May 1995, indicate the veteran's blood pressure was 
130/80.

VA medical records dated in July 1995 show the veteran was 
diagnosed with chest pain, with coronary artery disease.

VA medical records dated from March 2002 through July 2003 
indicate the veteran was treated for hypertension and 
hypercholesterolemia with medication since March 2002.  A 
history of a June 2001 cardiac catheterization for a 
congenital lower anterior descending artery, with unstable 
angina, was also noted, as was a history of tobacco use and 
obesity.  

In March 2002 the veteran's blood pressure was 133/63, and in 
December 2002 it was 144/91.  A March 2002 treatment note 
states the veteran's blood pressure was well controlled by 
medication.  

In March 2003, the veteran's blood pressure was 109/64.  A 
treatment note indicates he complained of daily substernal 
chest pain and pressure, requiring rest and nitroglycerin.  
Physical examination of his heart and lungs was normal.  
The assessment was unstable angina secondary to a 
congenitally small left anterior descending artery.

In July 2003, the veteran reported that he required up to 3 
nitroglycerin tablets per day for his chest pain.

A July 2003 written statement from a fellow service member 
indicates he was stationed with the veteran from September 
1981 to March 1989.  He said the veteran would have to be 
relieved from duty for doctors appointments related to high 
blood pressure.

The veteran also submitted a written statement in July 2003, 
wherein he asserted that his blood pressure became high due 
to stress after being transferred to a Naval Marine base in 
Wisconsin, causing him to be released from duty and 
reassigned to an office position.  He also asserted that his 
high blood pressure required daily monitoring.

May 2004 VA treatment notes related to left knee surgery 
indicate the veteran's blood pressure was 123/61.

A May 2004 buddy statement from a fellow service member 
states the veteran took medication for high blood pressure 
during his 1983 to 1985 period of service with him.

As mentioned, the veteran was afforded a hearing before the 
undersigned VLJ in May 2005.  According to the transcript, 
the veteran testified that he had intermittent high blood 
pressure related to his chest pain.  He also testified that 
he began having problems with his blood pressure when he was 
stationed in Florida, in 1983, such that he required daily 
blood pressure monitoring.  He stated that he was given shore 
duty, as it was too stressful to be a chief engineer of the 
diving boats, particularly as he could not be in the diving 
chamber.  He stated that his blood pressure was 156/100, 
140/90, and 140/88 at that time.  He also stated that his 
medication for hypertension was just increased and that he 
required nitroglycerin for the angina due to his heart 
disorder.  He further related that his heart disease, 
a blockage of the left descending artery, was diagnosed in 
1992 during open heart surgery at Trident Medical Center.  
And he alleged that his treating physicians told him that his 
fluctuating blood pressure caused the heart blockage.

Based on the medical and other evidence cited, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for hypertension.  There is no 
persuasive medical nexus evidence of record indicating or 
otherwise suggesting the veteran has hypertension that was 
incurred during or as a result of his military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Indeed, 
there is medical evidence to the contrary.  While his service 
examination reports show an isolated episode of elevated 
blood pressure, his remaining service medical records, 
including his separation examination report, are negative for 
complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of hypertension, and his blood pressure readings in 
service were consistently within normal limits.  See 
38 C.F.R. § 3.303(b) (isolated findings are insufficient to 
establish chronicity).  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  



According to VA regulation, hypertension must be confirmed by 
readings taken two or more times on at least three different 
days and is defined as a diastolic blood pressure of 
predominantly 90mm or greater and isolated systolic 
hypertension means systolic blood pressure is predominantly 
160mm or greater with diastolic pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  And to 
have hypertension to a compensable degree (meaning at least 
10-percent disabling), the veteran must have a diastolic 
blood pressure predominantly 100 or more; or systolic 
pressure predominantly 160 or more; or minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Although the Board acknowledges the veteran has been treated 
for hypertension, including with medication since his 
discharge from military service, the symptoms and treatment 
did not begin within the one-year presumptive period 
following his discharge from the military in August 1990.  
Moreover, his blood pressure readings since service - 
especially within the one-year presumptive window, post 
service, do not show that his blood pressure was elevated, 
particularly such that he would be entitled to the minimum 
compensable rating of 10 percent under Code 7101 to presume 
that his hypertension initially manifested in service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

And with regards to the veteran's claim of entitlement to 
service connection for a heart disorder, service connection 
also is not warranted for this condition.  His service 
medical records are entirely unremarkable for any complaints, 
treatment, or diagnosis of a heart disorder.  The report of 
the physical examination he underwent for separation from the 
military indicates he had unremarkable evaluations of his 
heart.  And of equal or even greater significance, his heart 
disorder was not manifested or diagnosed until 1995.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).

In fact, the veteran's treating physicians since service have 
conclusively attributed his current complaints of chest pain 
(angina), etc., to a "congenital" defect, specifically, an 
undersized small left anterior descending artery.  Indeed, 
their very use of the word "congenital" in describing this 
condition is, itself, tantamount to saying it is unrelated to 
his military service - but rather, hereditary.  And because 
congenital and developmental defects are not considered 
diseases for purposes of VA disability compensation, they 
cannot be service connected as a matter of law.  See 
38 C.F.R. §§ 3.303(c), 4.9.  See, too, Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The only possible exception is if 
there is probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  Here, though, 
there is no such evidence.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).

Furthermore, regarding the veteran's assertions that his 
hypertension caused his heart disease, or at least was a 
precipitating factor in the development of it, this very well 
may be true.  But even so, the mere fact that his 
hypertension has not been medically determined to be 
attributable to his military service unfortunately also means 
that he cannot link his heart disease to his service - via 
the hypertension.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 
at 448.  That is to say, the elimination of one relationship 
to service, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his hypertension and heart disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  And the overwhelming 
majority of the medical evidence in this case points to the 
"congenital" defect as the root cause of the veteran's 
hypertension and heart disease - not anything relating to 
his service in the military.  So these claims must be denied 
because the preponderance of the evidence is unfavorable, 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.

III.  New and Material Evidence

Records show the veteran's claim for service connection for a 
herniated lumbar disc was first considered and denied by the 
RO in a May 1996 rating decision.  The claim originally was 
denied on the basis that this condition was not shown to have 
been incurred or aggravated during service by the evidence 
then of record.  In denying the claim, the RO relied on 
information contained in the veteran's service medical 
records.  These records showed that he sustained blunt force 
trauma to his chest in 1971, but with no permanent residual 
damage involving his spine in particular, as X-rays and tests 
at that time were negative.

In addition, the veteran was treated in July 1976 for a 
sudden onset of left-sided low back pain, with radiation down 
into his left leg.  He denied any lifting or injury, but 
related a history of an earlier episode of low back pain 8 
years prior.  An X-ray showed decreased joint space at L5-S1, 
but full range of motion.  There was paraspinal spasm with 
lateral bending.  The impression was low back pain secondary 
to acute lumbar sprain.  A follow-up treatment note, dated in 
August 1976, indicates he had mechanical low back pain, and 
that a herniated nucleus pulposus (HNP) was doubtful.

In all subsequent Reports of Medical History, the veteran 
denied experiencing recurrent back pain.  And his subsequent 
Reports of Medical Examination, including in connection with 
his June 1990 military separation examination, showed that 
clinical evaluations of his spine and musculoskeletal system 
were normal.

The veteran's active duty military service ended in August 
1990.

Private medical records from S. E. Rawe, M.D., Ph.D., dated 
in May 1995, indicate that X-rays of the veteran's lumbar 
spine showed moderate degenerative changes consistent with 
his age.  A subsequent CT scan showed six lumbar-type 
vertebral bodies and spinal stenosis at L4-L5.  Dr. Rawe 
concluded the veteran had an L3-4 disc herniation over the L4 
on the right side.

A July 1995 VA medical record indicates the veteran had a 
history of a herniated disc, pending surgery.

The veteran filed his current petition to reopen this 
previously denied claim in May 2003.  The RO approached his 
claim properly, as an issue off whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the August 2003 decision being appealed, the 
RO found that the evidence received since the prior denial 
was new, but still not material, as the VA medical records 
submitted in support of the claim did not show the veteran's 
herniated lumbar disc was incurred or aggravated during his 
military service.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).  In addition, where the veteran 
files an NOD, but fails to perfect his appeal within sixty 
days of the date on which the statement of the case (SOC) was 
mailed or within one year from the date of mailing the notice 
of the decision (by filing a VA Form 9 or equivalent 
statement), the RO's determination becomes final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 
20.1103.  Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108.



In this particular case, the veteran did not file an NOD in 
response to the RO's May 1996 rating decision denying his 
claim.  So that rating decision is final and binding on him 
based on the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
there is new and material evidence since that decision, the 
claim must be reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  But this 
notwithstanding, the evidence must be both new and material.  
That is to say, if the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this instance.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.

The additional evidence that has been submitted or otherwise 
obtained since the RO's May 1996 rating decision consists of 
VA medical records, several lay statements, and a transcript 
of the veteran's hearing testimony before the undersigned VLJ 
of the Board.

The VA medical records, which are dated from March 2002 
through July 2003, show the veteran had a history of 
degenerative joint disease in his knees and back.  These 
records also show he received transcutaneous electrical nerve 
stimulation (TENS) for his back pain, that he has used a cane 
to assist when walking, and that he underwent surgery 
(laminectomy) for his herniated lumbar disc.

Two lay statements, submitted in May 2004, indicate that two 
service members had military service with the veteran.  
According to the letters, the veteran served with them from 
1983-1985 and 1986-1989, respectively.  The first letter 
stated that he took medication for high blood pressure and 
had back problems.  The second letter discussed his 
subsequent transfer to light duty due to back problems after 
doing heavy lifting while working in the engine shop.

During his May 2005 hearing before the undersigned VLJ of the 
Board, the veteran testified that his back problem began 
during service after working in an engine room, where he 
started experiencing back spasms, and that he was gradually 
given light duty to eliminate heavy lifting for him.  He 
stated that he went on permanent light duty about two and a 
half years prior to his retirement.  He also testified that 
he did not find out he had a herniated disc and bone spurs 
until after he left the military, as he underwent a spinal 
laminectomy and received a spinal cord stimulator (TENS) for 
pain control.  He further stated that he was told, 
at retirement, that he had a stretched back muscle, which was 
the cause of his back pain, but that he was not diagnosed 
with the other back problems until he underwent his heart 
surgery.  In other testimony he acknowledged that none of his 
treating physicians has ever written a statement relating the 
cause of his back problems to his military service.



This additional evidence, since the RO's May 1996 decision, 
does not provide a basis for reopening the claim because it 
is not both new and material.  Although the veteran's VA 
medical records and the lay statements submitted on his 
behalf, as well as the transcript of his hearing testimony, 
are new, in that they were not previously of record, these 
documents are not material because they do not address the 
fundamental basis of the RO's May 1996 denial - that his 
back disorder was not shown to have been incurred or 
aggravated during his active military service.  The records 
submitted by him during the years since that 1996 decision 
only refer to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his back disorder - which has 
been diagnosed by his VA doctors as a herniated lumbar disc 
and degenerative joint disease of the spine.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence.).  In short, these medical records 
do not show a causal relationship between his service in the 
military and any current symptomatology or diagnoses 
referable to his low back.  In fact, he testified during his 
hearing that none of his treating physicians has issued an 
opinion causally relating his current low back disorder to 
his military service - including to any trauma that he may 
have sustained during service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

The Board is mindful of the veteran's arguments that he is 
entitled to service connection because, although diagnosed 
with a herniated lumbar disc after service, he was treated 
for low back pain during and following service, thus perhaps 
suggesting that it was incurred during his service.  But 
merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).



Accordingly, the Board finds that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a herniated lumbar disc.  And in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Service connection for hypertension is denied.  

Service connection for a heart disorder, as secondary to 
hypertension, is denied.

The petition to reopen the claim for service connection for a 
herniated lumbar disc is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


